Citation Nr: 1142665	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  02-08 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for residuals of a dislocated left shoulder.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to September 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In a decision dated in December 2007, the Board denied the Veteran's appeal to reopen his claim, and he appealed the decision to the United States Court of Appeals For Veterans Claims (Court).  The appellant, through his attorney, and the Secretary of Veterans Affairs, submitted a Joint Motion for Partial Remand (motion).  In an Order also dated in December 2008, the Court granted the Motion, vacated the December 2007 Board decision, and remanded the case to the Board for further appellate review consistent with the motion.

In September 2009, the Board remanded the claim for further development.

In July 2010, Virginia A. Girard-Brady, Attorney At Law, withdrew as the Veteran's counsel.  In 2010 and 2011 statements, Brian Anderson, Esq., indicated that he was the claimant's counsel.  There is no current VA Form 21-22a of record appointing Mr. Anderson as the appellant's counsel.  In an August 2011 letter, the RO asked the Veteran to complete a VA Form 21-22a appointing Mr. Anderson as his counsel.  The appellant did not respond.  Therefore, the claimant is currently unrepresented.

The Board is reopening the claim of entitlement to service connection for residuals of a dislocated left shoulder.  The issue of entitlement to service connection for residuals of a dislocated left shoulder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A July 1975 rating decision denied entitlement to service connection for residuals of a dislocated left shoulder that, in the absence of an appeal, became final.

2.  The evidence submitted since the July 1975 rating decision, by itself, or when considered with the previous evidence of record, is so significant that it must be considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The July 1975 decision is final.  38 U.S.C.A. § 7105 (West 2002 and Supp. 2011).

2.  New and material evidence sufficient to reopen a previously denied claim for entitlement to service connection for residuals of a dislocated left shoulder has been submitted.  38 U.S.C.A. §§ 5103A(d)(2)(f), 5108 (West 2002 and Supp. 2011); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has certain duties to notify and assist the appellant.  Given the fact that the Board is reopening the claim of entitlement to service connection for residuals of a dislocated left shoulder and remanding the case for further development, it is not necessary to review whether VA has fully complied with the VCAA.

Governing law and regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2011).  If  a claim has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

The regulation applicable to new and material evidence, 38 C.F.R. § 3.156(a), was amended, effective August 29, 2001.  See 66 Fed. Reg. 45,620 (2001).  The Board finds that the Veteran's application to reopen his previously denied claim was received in June 1983 and not February 2001 as the RO determined.  In June 1983, the RO received a VA Form 21-526 (veteran's application for compensation or pension), in which the appellant completed items 26, 27, and 28, which were only to be completed if he was claiming compensation for a disability incurred in service.  In those items, the claimant reported that he dislocated his left shoulder in service and identified post-service treatment for the disorder.  The RO interpreted the VA Form 21-562 as merely a claim for nonservice-connected pension.  The Board disagrees and finds that the June 1983 VA Form 21-526 is a claim to reopen entitlement to service connection for residuals of a dislocated left shoulder and thus remains pending.  In any event, the former version of 3.156(a) is applicable to his claim.  

Once a decision becomes final, absent submission of new and material evidence, the claim may not thereafter be reopened or readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156(a) (2007); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  "New" evidence means more than evidence that has not previously been included in the claims folder, and must be more than merely cumulative or redundant, in that it presents new information.  38 C.F.R. § 3.156; Colvin v. Derwinski, 1 Vet. App. 171 (1990).

In addition, the evidence, even if new, must be material.  Material evidence under the prior standard is evidence not previously of record that bears "directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim."  38 C.F.R. § 3.156(a) (2001); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Moreover, if it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  See Evans, 9 Vet. App. at 283 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

The Court has further held that, in determining whether evidence is new and material, the credibility of the new evidence is, preliminarily, to be presumed.  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  Justus v. Principi, 3 Vet. App. 510 (1992).

Analysis

The Veteran submitted his initial application for service connection in July 1975, when he asserted that he injured his left shoulder in 1971 during his active service while assigned to Selfridge Air Force Base, Michigan (MI).  The only evidence submitted in support of his claim was July 1975 clinical records regarding history and physical examination prepared at a VA hospital in Pittsburgh.  The history section notes the appellant's reported history that he injured his left shoulder in 1971 in service while playing basketball, and that he underwent a closed reduction in Detroit, MI, as part of his treatment, and wore a sling for a month.  The claimant also reported that a history of recurrent dislocations.

Examination of the left shoulder on admission revealed no abnormal findings.  The diagnosis on physical examination was recurrent subluxation of the left shoulder.  The clinical records contain no comment or opinion that the Veteran's left shoulder disorder was in any way causally connected to his active service.

The service medical records are entirely negative for complaints, findings, or treatment for left shoulder symptomatology or a disorder.  On his September 1971 Report of Medical History for his examination at separation, the Veteran denied any prior history of painful or "trick" shoulder.  The September 1971 Report of Medical Examination for Separation notes that the examiner assessed that the appellant's upper extremities as normal.  No abnormalities involving the upper extremities were noted.

Analysis

In light of the above noted evidence, the July 1975 rating decision denied the claim on the basis that there was no evidence of any left shoulder injury or treatment during active service.  An August 1975 RO letter informed the Veteran of the decision.  The claims file reflects no evidence that the appellant did not receive the decision letter, or any record that the U.S. Postal Service returned the August 1975 letter to VA as undeliverable.  Neither is there any evidence that he submitted a timely appeal of the decision.  While the RO received a July 1975 VA hospital summary on the same day that notice of the decision was provided and the July 1975 rating decision does not reflect that this evidence was reviewed by the RO, that hospital summary is not new and material evidence received within the appeal period because the hospital summary reiterates the history and findings given in the clinical notes and merely adds new information indicating that the Veteran underwent a left shoulder Bristow repair during the hospitalization.  Thus, the July 1975 rating decision became final and binding on him.

The evidence added to the record since the 1975 decision consists treatment records and examination reports along with statements from the Veteran.  These records contain the Veteran's continued assertion that he injured his left shoulder in service.  These records also contain additional information about the appellant's alleged treatment history for his left shoulder disorder prior to his 1975 surgery and, thus, is evidence of continuity of symptomatology.  The Board must presume the claimant's contention is credible.  This evidence is material to the Veteran's claim since the basis of the denial was the absence of an in-service left shoulder injury.  Thus, the Board must find that new and material evidence has been submitted.  38 C.F.R. § 3.156.   




ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for residuals of a dislocated left shoulder is reopened.


REMAND

The Board finds that additional development of evidence is required prior to resolution of the issue on appeal.  

In his July 1975, June 1983, and February 1984 claims, the Veteran reported that he was treated at a VA medical center in New York, New York in 1972 and 1973 for his left shoulder disorder.  In his February 1984 claim, he indicated the New York facility was located on Second Avenue.  The appellant may be referring to the Manhattan Campus of the VA NY Harbor Healthcare System because it is located near First Avenue.  Additional clarification on the location of the facility is necessary, and the RO should make an attempt to obtain those records.

In his July 2002 VA Form 9, the Veteran reported that he had been treated at the University Drive Division of the VA Pittsburgh Healthcare System since 1970 for his "right" shoulder disorder.  The RO has obtained records from that facility from July 1975 to May 1984, from April 2000 to September 2001, and from June 2005 to July 2011.  The RO should attempt to obtain all records from that facility from 1970 to June 1975, May 1984 to April 2000, September 2001 to June 2005, and since August 2011.
 
Also, in his June 1983 claim, the Veteran stated that he was treated at the Bellevue Hospital in New York, New York, in 1972 for the left shoulder disorder.  In a February 1998 claim, he reported that he was treated at Braddock Hospital in 1996 and 1997 for that disability .  Later in 2004, the appellant authorized the release of records from the University of Pittsburgh Medical Center (Braddock) for treatment of the left shoulder disability in 1998.  In May 2005, the University of Pittsburgh Medical Center (Braddock) indicated that no records were found for the claimant.  The Veteran, however, in a statement later that month reported that he spoke to someone from that facility and that his records were just found.  The RO did not make another attempt to obtain the records from the University of Pittsburgh Medical Center (Braddock)/Braddock Hospital for treatment from 1996 to 1998.  The RO should attempt to obtain records from these facilities.

The Veteran is receiving Social Security disability benefits.  The RO should attempt to obtain records pertaining to the appellant from the Social Security Administration.

Finally, the RO must afford the Veteran a VA examination to determine the etiology of his residuals of a dislocated left shoulder.

Accordingly, the case is REMANDED for the following action:

1.  The RO must ask the Veteran to identify the VA facility in New York, New York, where he was treated for his left shoulder disorder in 1972 and 1973.  Regardless of the appellant's response, the RO must contact the VA NY Harbor Healthcare System and attempt to obtain all treatment records dated in 1972 and 1973 from a VA facility apparently located on Second Avenue.  The RO must obtain all VA treatment records from the University Drive Division of the VA Pittsburgh Healthcare System from 1970 to June 1975, May 1984 to April 2000, September 2001 to June 2005, and since August 2011.  The RO must attempt to obtain all records pertaining to treatment of a left shoulder disorder from the Bellevue Hospital in New York, New York, in 1972, and from the University of Pittsburgh Medical Center (Braddock)/Braddock Hospital from 1996 to 1998.  Any obtained records should be associated with the Veteran's claims file.

2.  The RO should contact the Social Security Administration in order to obtain, if available, any records pertaining to the Veteran of disability benefits from that agency.  Any such records so obtained should be associated with the appellant's VA claims folder.

3.  Thereafter, schedule the Veteran for an examination to determine the nature and etiology of the current left shoulder disorder.   The claims folder is to be made available to the examiner.  The examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the current left shoulder disorder is related to active service.  A complete rationale for any opinion offered must be provided.

4.  The Veteran is to be notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

5.  Thereafter, the RO must readjudicate the issue on appeal.  If the benefit is not granted, the appellant must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


